            Case 2:20-cv-00617-JLR Document 20 Filed 11/02/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
 8
                                 AT SEATTLE
 9

10        UNITED STATES FIDELITY AND            CASE NO. C20-0617JLR
          GUARANTY COMPANY,
11                                              ORDER
                           Plaintiff,
12               v.

13
          KAREN ULBRICHT, et al.,
14
                           Defendants.
15        KAREN ULBRICHT, et al.,
16
                           Plaintiffs,
17               v.

18        UNITED STATES FIDELITY AND
          GUARANTY COMPANY,
19
                           Defendant.
20

21

22


     ORDER - 1
              Case 2:20-cv-00617-JLR Document 20 Filed 11/02/20 Page 2 of 2




 1
           UNITED STATES FIDELITY AND
 2
           GUARANTY COMPANY,
 3
                         Third Party Plaintiff,
 4                v.

 5         P.M. NORTHWEST, INC., et al.,

 6
                         Third Party Defendants.
 7
           Before the court is the parties’ stipulated motion seeking an order granting
 8
     Plaintiffs leave to file a seconded amended complaint for insurance bad faith damages.
 9
     (Mot. (Dkt. # 19).) The court previously consolidated the above-captioned action with
10
     USF&G v. Ulbricht, et al., No. C20-0369JLR (W.D. Wash.) and ordered the parties to
11
     file all future pleadings under case number C20-0369JLR. (See 9/21/20 Order (Dkt.
12
     # 17).) The court therefore STRIKES the parties’ stipulated motion (Dkt. # 19).
13
           Dated this 2nd day of November, 2020.
14

15

16
                                                     A
                                                     JAMES L. ROBART
                                                     United States District Judge
17

18

19

20

21

22


     ORDER - 2
